Carter v. State                                                     















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-105-CR

     MIKE CARTER,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS
                                                                                              Appellee
 

From the 182nd District Court
Harris County, Texas
Trial Court # 635,611
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant Mike Carter was convicted on June 29, 1993, of burglary of a building and was
sentenced to life in prison.
      Appellant has filed in this court a personally signed request, approved by his attorney, to
withdraw his notice of appeal and to dismiss the appeal.  No decision of this court having been
delivered prior to the receipt of Appellant's request, his request to withdraw the notice of appeal
is granted, and the appeal is dismissed.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed April 6, 1994
Do not publish